Citation Nr: 0113567	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  99-06 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for bronchitis, 
currently evaluated as 30 percent disabling. 

2.  Entitlement to service connection for emphysema.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to March 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisana. 

In November 2000, the veteran testified before the 
undersigned Board member at a hearing at the New Orleans, 
Louisiana RO.

The Board notes that although the issue of entitlement to 
service connection for emphysema is dismissed in this action 
by the Board, the RO should determine whether it should 
adjudicate this claim on the merits in light of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), since the veteran's claim was denied 
as not well grounded in the March 1999 rating decision.

The issue of entitlement to an increased evaluation for 
bronchitis will be addressed in the remand action at the end 
of this action.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for emphysema in a February 1999 rating decision; the veteran 
was informed of the decision and his appellate rights on 
March 8, 1999.

2.  The veteran disagreed with the February 1999 rating 
decision and the RO provided a supplemental statement of the 
case concerning the issue in the above rating action to the 
veteran on May 24, 1999.  

3.  Thereafter, a substantive appeal addressing the issue of 
entitlement to service connection for emphysema was not 
received from the veteran until November 2, 2000.


CONCLUSION OF LAW

A timely substantive appeal has not been received with 
respect to a February 1999 rating decision denying service 
connection for emphysema.  38 U.S.C.A. § 7105(a)(d) (West 
1991); 38 C.F.R. §§ 20.200, 20.302(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  A Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302(b).

The veteran's claim for service connection for emphysema was 
denied in a February 1999 rating decision. The veteran was 
informed of the decision and of his appellate rights in March 
1999.  In response to his Notice of Disagreement, he was 
provided a supplemental statement of the case on this issue 
in May 1999.  Thereafter, in November 2000, the veteran filed 
a Substantive Appeal addressing the denial of service 
connection for emphysema.  

In February 2000 the Board sent the veteran a letter 
informing him of the above circumstances and the time limits 
for submitting a substantive appeal.  He was also afforded a 
period of 60 days in which to submit argument.  Thereafter, 
the veteran submitted no argument with respect to the 
timeliness issue.  

Since a Substantive Appeal with respect to the denial of 
service connection for emphysema was not received within one 
year of notice of the February 1999 rating decision or within 
60 days of the issuance of the supplemental statement of the 
case, the Board must conclude that the veteran has not filed 
a timely Substantive Appeal with respect to this issue.  
Accordingly, the appeal with respect to this issue must be 
dismissed.


ORDER

The appeal as to entitlement to service connection for 
emphysema is dismissed.


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became law.  This liberalizing law is applicable 
to the appellant's claim.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

During his November 2000 hearing at the New Orleans RO, the 
veteran testified that his bronchitis had increased in 
severity since he was previously examined by VA in March 
1999.  He also maintained that he was unemployable due to his 
service-connected bronchitis, thereby raising the issue of 
entitlement to a total disability rating due to service-
connected disability.  

The veteran's bronchitis is currently evaluated as 30 percent 
disabling pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6600 
(2000).  Under Diagnostic Code 6600, a 30 percent evaluation 
is warranted for chronic bronchitis when FEV-1 or FEV-1/FVC 
is 56-70 percent of predicted or DLCO (SB) is 56-65 percent 
of predicted.  A 60 percent rating is warranted if FEV-1 is 
40 to 55 percent of predicted value, FEV-1/FVC is 40 to 55 
percent , DLCO (SB) is 40 to 55 percent predicted or with 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent rating is warranted 
if FEV-1 is less than 40 percent of predicted value, FEV-
1/FVC is less than 40 percent, DLCO (SB) is less than 40 
percent predicted, maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), cor pulmonale (right heart failure), right 
ventricular hypertrophy, pulmonary hypertension (shown by 
Echo or cardiac catheterization), episodes of acute 
respiratory failure, or if the disability requires outpatient 
oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6600.  Id.  
The results of the pulmonary functions tests (PFT) used in 
assigning a disability rating are those after 
bronchodilatation.  See 61 Fed. Reg. 46723 (September 5, 
1996).  These results represent the best possible functioning 
of an individual and are the figures used as the standard 
basis of comparison of pulmonary function.  Id.  Although the 
veteran underwent pulmonary function tests in March 1999, the 
report does not provide DLCO (SB) results and consequently is 
not adequate for rating purposes.  In this regard, the Board 
notes that the use of the word "or" in the rating criteria 
provides an independent basis for each particular evaluation 
rather than an additional requirement.  Drosky v. Brown, 10 
Vet. App. 251, 255 (1997).  The veteran need only prove the 
existence of any one of those criteria to satisfy the 
requirement for that particular evaluation. 

Finally, the Board notes that the veteran submitted 
additional evidence in support of his claim in March 2002.  
He has not waived his right to have this evidence initially 
considered by the RO.

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The veteran should be provided and 
requested to complete and return a 
current Application for Increased 
Compensation Based on Unemployability, VA 
Form 21-8940. 

2.  The veteran should be requested to 
submit statements from former and/or 
prospective employers which are 
supportive of his contention that he is 
unemployable due to service-connected 
disability.  If requested by the veteran 
the RO should provide any indicated 
assistance in obtaining such evidence. 

3.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment or evaluation for all VA and 
non-VA health care providers who may 
posses additional records pertinent to 
the claim for an increased evaluation for 
bronchitis.  After obtaining any 
necessary releases, the RO should attempt 
to obtain a copy of all treatment records 
identified by the veteran, which have not 
been previously obtained.. 

4.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should so inform the 
veteran and his representative and 
request them to provide copies of such 
records.

5.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected pulmonary disability.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner.  All necessary 
tests and studies are to be performed, 
including pulmonary function tests, and 
all findings are to be reported in 
detail.  To the extent possible the 
symptoms and functional impairment due to 
bronchitis should be distinguished from 
the symptoms and functional impairment 
due to any other pulmonary disorder(s) 
present.  It is essential that the 
pulmonary function study contains the 
full range of results necessary to rate 
the disability under the diagnostic 
criteria (FEV-1, FEV-1/FVC, DLCO (SB), 
maximum oxygen consumption).  The results 
of the pulmonary function tests post-drug 
or inhalation therapy must be reported.  
The presence or absence of cor pulmonale, 
right ventricular hypertrophy, pulmonary 
hypertension, episodes of acute 
respiratory failure, or outpatient oxygen 
therapy should also be documented.  The 
examiner should provide an opinion 
concerning the impact of the disability 
on the veteran's ability to work, 
including whether it renders him 
unemployable.  A complete rationale for 
all opinions expressed must be provided.  
The examination report must be typed. 

6.  Thereafter, the RO must review the 
claims file and ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, the RO should take 
appropriate corrective action.  

7.  Then, the RO should undertake any 
further actions required to comply with 
the notice and duty to assist provisions 
of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Then, the RO should readjudicate 
the issue of entitlement to an increased 
evaluation for bronchitis and adjudicate 
the claim for a total rating based on 
unemployability due to service-connected 
disability.  The RO should also consider 
whether the case should be referred to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration. 

8.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case, and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  The veteran should also be 
informed of the requirements to perfect 
an appeal with respect to any new issue 
addressed in the supplemental statement 
of the case.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the appellant until he is otherwise notified by 
the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 



